DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.

Examiner Note
In view of ¶34 of the published specification which states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”, “one or more computer readable storage mediums” recited in claims 8-14 has been interpreted as non-transitory computer readable storage mediums.

Claim Objections
Claims --8-13 and 15-20 are objected to because of the following informalities:  
“instructions for” in line 4 of claim 8 should read “instructions executable by a processor for”.  
 executable by the processor for”.  
“wherein the processor is configured to execute the program instructions of the computer program comprising” in line 5 of claim 15 should read “wherein the processor is configured to execute the program instructions of the computer program to perform operations comprising”.
“wherein the program instructions of the computer program further comprise” in claims 16-20 should read “wherein the operations further comprise”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “said flows of messages” in last line.  However, it’s unclear whether this refers to “latter detected flows of messages” in line 8 of claim 4, “multiple flows of messages” in line 2 of claim 4, “integrated flows of messages” in line 1 of claim 1, “a plurality of flows of 
Claim 6 recites “said flow of messages” in line 5.  However, it’s unclear whether this refers to “a flow of messages” in line 3 of claim 6, “a flow of messages” in line 2 of claim 6, or “a flow of messages” in line 8 of claim 1.  For examination purposes, “said flow of messages” in line 5 has been interpreted as referring to “a flow of messages” in line 2 of claim 6.  Similar issue also exists in claims 13 and 20.
Claim 6 recites “said application” in line 5 of claim 6.  However, it’s unclear whether this refers to “an application” in line 4 of claim 6 or “an application” in line 8 of claim 1.  For examination purposes, “said application” in line 5 of claim 6 has been interpreted as referring to “an application” in line 4 of claim 6.  Similar issue also exists in claims 13 and 20.

Allowable Subject Matter
Claims 1-3 and 7 are allowed.
Claims 8-10 and 14-17 would be allowable if rewritten (a) in independent form including all of the limitations of the base claim and any intervening claims and (b) to overcome the claim objections set forth above.
Claims 4-6, 11-13, and 18-20 would be allowable if rewritten (a) in independent form including all of the limitations of the base claim and any intervening claims and (b) to overcome the 112(b) rejections and any of the claim objections set forth above.
Prior arts found:
US 9754122 discloses technologies for isolating tenants executing in a multi-tenant software container comprising mechanisms for resource isolation, dependency isolation, security isolation, and fault isolation wherein a multi-tenant software container is a software container configured to execute applications in process on behalf of two or more tenants, software containers are commonly available that utilize the JAVA programming language, the tenants  are expressed utilizing the JAVA programming language, the software container might be instrumented utilizing bytecode weaving in order to emit metrics showing how much network traffic is being received by each of the tenants 110 and these metrics might then be utilized to take various types of actions such as pausing execution or execution throttling, for instance, with respect to tenants 110 that are receiving an excessive amount of network traffic from the VIP.
US 20200097310 discloses a virtual network interface controller (NIC) associated with a virtual machine in a cloud computing network is configured to support one or more network containers that encapsulate networking configuration data and policies that are applicable to a specific discrete computing workload to thereby enable the virtual machine to simultaneously belong to multiple virtual networks using the single NIC. The network containers supported by the NIC can be associated with a single tenant to enable additional flexibility such as quickly switching between virtual networks and supporting pre-provisioning of additional computing resources with associated networking policies for rapid deployment. Each network container can also be respectively associated with different tenants so that the single NIC can support multi-tenant services on the same virtual machine.  The datapaths for each discrete workload on the virtual machine are isolated from each other to ensure that processing of data packets for one network container has no impact on other network containers.
US 20190132220 discloses a novel method for forwarding tenant traffic through a set of service machines to perform a set of service operations on the tenant traffic. In some embodiments, the method performs a classification operation on a data message flow of a tenant, in order to identify a set of service operations to perform on the data message flow. For some data message flows, the classification operation selects the identified set of service operations from several candidate sets of service operations that are viable service operation sets for similar data message flows of the tenant.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 1, 8, and 15: “determining whether each step in said plurality of flows of messages runs custom logic in a general-purpose programming language”, “suspending a flow of messages from being processed by an application in said multi- tenant container in response to detecting said flow of messages running custom logic in said general-purpose programming language and in response to other flows of messages being processed by other applications in said multi-tenant container”, “preventing new flows of messages to be processed by applications in said multi-tenant container in response to suspending said flow of messages from being processed by said application in said multi-tenant container” and “processing said suspended flow of messages by said application in said multi-tenant container after processing of said other flows of messages by said other applications in said multi-tenant container has completed” in combination with other limitations as a whole and in the context recited in the claims.
	Dependent claims are allowed as they depend from allowable independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20160239343 discloses a prior art multi-tenant computer system comprising a single server computer is shown in FIG. 1. This multi-tenant computer system is operated with one of several multi-tenant frameworks 102 such as but not limited to a hypervisor, virtual machine monitor, operating system containers, or multiple independent processes (or multiple independent tasks) on a shared operating system. Regardless of the type of multi-tenant framework used, a plurality of tenant containers 103A, 103B . . . 103N are operated by the multitenant framework 102, and each tenant container 103 operates an isolated application 104A, 104B . . . 104N which can be independent started, stopped, shutdown, and destroyed. Each tenant container 103 and corresponding application 104 can belong to a corresponding unique owner, or all the tenants or applications can be owned by a single entity, or some combination thereof. However, regardless of the ownership arrangements, the multi-tenant framework 102 operates each tenant container 103 and corresponding application 104 in an isolated and independent fashion.

US 20150277995 discloses a virtual machine is a software computer that, like a physical computer, runs an operating system and applications. Multiple virtual machines can operate on the same host system concurrently. In some datacenters, multiple tenants have virtual machines running on the same host. In some embodiments, processes on a host that relate to different tenants are assigned to separate TCP/IP stack processors. The datacenters of some embodiments assign exclusive use of different TCP/IP stack processors to different tenants. Because the different tenants are using different TCP/IP stack processors, the possibility that a bug or crashing process will expose data belonging to one tenant to another tenant is reduced or eliminated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436